Exhibit 10.63





REALOGY HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT NOTICE OF GRANT & RESTRICTED STOCK UNIT AGREEMENT
Realogy Holdings Corp. (the "Company"), pursuant to its 2012 Long-Term Incentive
Plan (the "Plan"), hereby grants to the individual listed below (the
"Participant"), an Award of Restricted Stock Units. The Award of Restricted
Stock Units is subject to all of the terms and conditions set forth herein and
in the Restricted Stock Unit agreement attached hereto as Exhibit A (the
"Agreement") and the Plan, which are incorporated herein by reference. In
addition, as a condition to receiving this Award of Restricted Stock Units, the
Participant understands and agrees to continue to be bound by and comply with
the restrictive covenants and other provisions set forth in the Restrictive
Covenant Agreement, dated as of October 10, 2012 (which agreement amended,
restated and renamed the Amended and Restated Management Investors' Rights
Agreement, dated as of January 5, 2011), as amended by any side letter(s) that
the Participant may be a party to (as amended to the date hereof, the
"Restrictive Covenants Agreement"), a copy of which the Participant acknowledges
receipt. The Participant understands and agrees that the Restrictive Covenants
Agreement (and any side letter thereto) shall survive the grant, vesting or
termination of the Restricted Stock Units, sale of the Shares with respect to
the Restricted Stock Units and any termination of employment of the Participant,
and that full compliance with the Restrictive Covenants Agreement is an express
condition precedent to (i) the receipt, delivery and vesting of any Restricted
Stock Units and (ii) any rights to any payments with respect to the Restricted
Stock Units.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant ("Notice") and the Agreement.
Participant: [ ]
Grant Date: [ ]
Total Number of Restricted Stock Units: [ ]
Vesting Dates: [ ] (each, a "Vesting Date")


By accepting this grant, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice, including the Restrictive
Covenants Agreement. The Participant has reviewed the Agreement, the Plan and
this Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice and fully understands all provisions of
this Notice, the Agreement and the Plan. The Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or relating to the
Restricted Stock Units Award.









--------------------------------------------------------------------------------



Note: Participants electing to accept this grant via the Merrill Lynch Benefits
OnLine Grant Award Acceptance Process are not required to print and sign this
agreement.
REALOGY HOLDINGS CORP.     PARTICIPANT
By: _______________________________    By: ______________________________
Print Name: ________________________        Print Name: _______________________
Title: _____________________________        
 













2

--------------------------------------------------------------------------------



Exhibit A
RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Restricted Stock Unit Notice of Grant (the "Notice") to which
this Restricted Stock Unit Agreement (this "Agreement") is attached, Realogy
Holdings Corp. (the "Company"), has granted to the Participant the number of
Restricted Stock Units under the Company's 2012 Long-Term Incentive Plan (the
"Plan") as indicated in the Notice. Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and Notice.
ARTICLE I
GENERAL
1.1Incorporation of Terms of Plan. The Restricted Stock Unit Award is subject to
the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
ARTICLE II
GRANT OF RESTRICTED STOCK UNITS
2.1Grant of Restricted Stock Units. In consideration of the Participant's past
and/or continued employment with or service to the Company or any Affiliate and
for other good and valuable consideration, effective as of the Grant Date set
forth in the Notice (the "Grant Date"), the Company irrevocably grants to the
Participant the number of Restricted Stock Units as set forth in the Notice,
upon the terms and conditions set forth in the Plan and this Agreement, and
subject to the Participant's full compliance at all times with the restrictive
covenants and other provisions set forth in the Restrictive Covenant Agreement,
dated as of October 10, 2012 (which agreement amended, restated and renamed the
Amended and Restated Management Investors' Rights Agreement, dated as of January
5, 2011), as amended by any side letter(s) that the Participant may be a party
to (as amended to the date hereof, the "Restrictive Covenants Agreement"), which
is an express condition precedent to (i) the receipt, delivery and vesting of
any Restricted Stock Units and (ii) any rights to any payments with respect to
the Restricted Stock Units.
2.2Consideration to the Company. In consideration of the grant of the Restricted
Stock Units by the Company, the Participant agrees to render services to the
Company or any Affiliate and to comply at all times with the Restrictive
Covenants Agreement. Nothing in the Plan or this Agreement shall confer upon the
Participant any right to continue in the employ or service of the Company or any
Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.
ARTICLE III
RESTRICTIONS AND RESTRICTION PERIOD
3.1Restrictions. The Restricted Stock Units granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture as described in Section 4.1 below until the
Restricted Stock Units vests.

3

--------------------------------------------------------------------------------



3.2Restricted Period. Subject to Article 4 and 5 below, the Restricted Stock
Units shall vest on each Vesting Date as set forth in the Notice.
3.3Settlement of Restricted Stock Units. Except as set forth in Sections 4.2 and
5.1(b) below, within a reasonable period of time following vesting of the
Restricted Stock Units (and in no event more than 60 days following such
vesting), the Company shall pay and transfer to the Participant a number of
shares of Common Stock of Realogy Holdings Corp. (the "Shares") equal to the
aggregate number of Restricted Stock Units that have vested, subject to the
Participant's full compliance at all times with the Restrictive Covenants
Agreement.
3.4No Rights as a Stockholder. Unless and until a certificate or certificates
representing the Shares shall have been issued by the Company to Participant in
connection with the payment of Shares in connection with vested Restricted Stock
Units, Participant shall not be, or have any of the rights or privileges of a
stockholder of the Company with respect to, the Shares.
3.5Dividend Equivalents Rights. The Restricted Stock Units will carry dividend
equivalent rights related to any cash dividend paid by the Company while the
Restricted Stock Units are outstanding. In the event the Company pays a cash
dividend on its outstanding Shares following the grant of the Restricted Stock
Units, the number of Restricted Stock Units will be increased by the number of
units determined by dividing (i) the amount of the cash dividend on the number
of Shares covered by the Restricted Stock Units at the time of the related
dividend record date, by (ii) the closing price of a Share on the related
dividend payment date. Any additional Restricted Stock Units credited as
dividend equivalents will be subject to the same vesting requirements,
settlement provisions, and other terms and conditions as the original Restricted
Stock Units to which they relate.
3.6Deferral. Subject to Section 409A of the Code, the Participant may be
permitted to elect to defer payment of his or her Restricted Stock Units under a
separate deferral program.
ARTICLE IV
FORFEITURES
4.1Termination of Employment. Except as provided in Sections 4.2 and 4.3 and
Article 5, if the Participant terminates employment with or ceases to provide
services to the Company or any Affiliate for any reason, then the Restricted
Stock Units, to the extent not vested, shall be forfeited to the Company without
payment of any consideration by the Company, and neither the Participant nor any
of his or her successors, heirs, assigns or personal representatives shall
thereafter have any further rights or interests in such Restricted Stock Units.
4.2Retirement. In the case where the Participant terminates employment with or
ceases to provide services to the Company or any Affiliate on account of
Retirement on or following the first anniversary of the Grant Date, the
Restricted Stock Units, to the extent not vested, shall become fully vested upon
such Retirement and the Company shall pay and transfer to the Participant the
Shares in such amounts and at such times as are set forth in the Notice as if
the Participant had remained employed with the Company, provided that the
Participant fully complies at all times with the Restrictive Covenants
Agreement.
4.3Death or Disability. If the Participant terminates employment with or ceases
to provide services to the Company or any Affiliate on account of death or
Disability, the Restricted Stock

4

--------------------------------------------------------------------------------



Units, to the extent not vested, shall become fully vested upon such termination
of employment or services and shall be paid in accordance with Section 3.3
above.
ARTICLE V
CHANGE IN CONTROL
5.1Change in Control. In the event of a Change in Control:
(a)With respect to each outstanding Restricted Stock Unit that is assumed or
substituted in connection with a Change in Control, in the event that during the
twenty-four (24) month period following such Change in Control a Participant's
employment or service is terminated without Cause by the Company or any
Affiliate or the Participant resigns from employment or service from the Company
or any Affiliate with Good Reason, (i) such Restricted Stock Unit shall become
fully vested, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to such Restricted Stock Unit granted shall lapse (but,
the Participant's obligations under the Restrictive Covenants Agreement and this
Agreement shall not lapse), and (iii) and any performance conditions imposed
with respect to such Restricted Stock Unit shall be deemed to be achieved at
target performance levels.
(b)With respect to each outstanding Restricted Stock Unit that is not assumed or
substituted in connection with a Change in Control, except as would result in
the imposition of additional taxes and penalties under Section 409A of the Code,
immediately upon the occurrence of the Change in Control, (i) such Restricted
Stock Unit shall become fully vested and payable within ten (10) days following
the Change in Control, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to such Restricted Stock Unit granted shall lapse (but,
the Participant's obligations under the Restrictive Covenants Agreement and this
Agreement shall not lapse), and (iii) and any performance conditions imposed
with respect to such Restricted Stock Unit shall be deemed to be achieved at
target performance levels.
(c)For purposes of this Section 5.1, Restricted Stock Units shall be considered
assumed or substituted for if, following the Change in Control, the Restricted
Stock Units are of comparable value and remains subject to the same terms and
conditions that were applicable to the Restricted Stock Units immediately prior
to the Change in Control except, that the Restricted Stock Units that relate to
Shares shall instead relate to the common stock of the acquiring or ultimate
parent entity.
ARTICLE VI
MISCELLANEOUS
6.1Administration. The Administrator shall have the power to interpret the Plan,
the Restrictive Covenants Agreement and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Restricted
Stock Units.
6.2Restrictions on Transfer. Restricted Stock Units that have not vested may not
be transferred or otherwise disposed of by the Participant, including by way of
sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Administrator, or by will or the laws of descent and
distribution.

5

--------------------------------------------------------------------------------



6.3Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any of
the Restricted Stock Units by any holder thereof in violation of the provisions
of this Agreement shall be valid, and the Company will not transfer any of said
Restricted Stock Units on its books or otherwise nor will any of said Restricted
Stock Units be entitled to vote, nor will any dividends be paid thereon, unless
and until there has been full compliance with said provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.
6.4Adjustments. The Participant acknowledges that the Restricted Stock Units are
subject to modification and termination in certain events as provided in this
Agreement and Article 3 of the Plan.
6.5Termination of Employment or Service/Breach of the Restrictive Covenants
Agreement. The Administrator, in its sole discretion, shall determine the effect
of all matters and questions relating to termination of employment or service,
including without limitation, whether a termination has occurred, whether any
termination resulted from a discharge for Cause and whether any particular leave
of absence constitutes a termination, as well as whether the Participant has
fully complied with the Restrictive Covenants Agreement for purposes of this
Agreement.
6.6Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Executive Vice
President and Chief Administrative Officer at the Company's principal office,
and any notice to be given to the Participant shall be addressed to the
Participant's last address reflected on the Company's records.
6.7Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
6.8Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
6.9Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Restricted Stock
Units are granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
6.10Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Restricted Stock Units in any material way without
the prior written consent of the Participant.
6.11Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors

6

--------------------------------------------------------------------------------



and assigns of the Company. Subject to the restrictions on transfer herein set
forth in this Article 6, this Agreement shall be binding upon the Participant
and his or her heirs, executors, administrators, successors and assigns.
6.12Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Restricted Stock Units and
this Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
6.13Entire Agreement. The Plan, the Notice, the Restrictive Covenants Agreement
and this Agreement (including all Exhibits thereto, if any) constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.
6.14Section 409A. The intent of the parties is that payments and benefits under
this Agreement and the Award be exempt from, or comply with, Section 409A of the
Internal Revenue Code (the "Code"), and accordingly, to the maximum extent
permitted, this Agreement and the Award shall be interpreted and administered to
be in accordance therewith. Notwithstanding anything contained herein to the
contrary, the Participant shall not be considered to have terminated employment
with the Company for purposes of any payments under this Agreement and the Award
which are subject to Section 409A of the Code until the Participant would be
considered to have incurred a "separation from service" from the Company within
the meaning of Section 409A of the Code. Each amount to be paid or benefit to be
provided under this Agreement and the Award shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Agreement and the Award that are due within the "short term
deferral period" as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement and the
Award during the six-month period immediately following the Participant's
separation from service shall instead be paid on the first business day after
the date that is six months following the Participant's separation from service
(or, if earlier, the Participant's death). The Company makes no representation
that any or all of the payments described in this Agreement and the Award will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. The
Participant understands and agrees that he or she shall be solely responsible
for the payment of any taxes and penalties incurred under Section 409A.
ARTICLE VII
DEFINITIONS
Wherever the following terms are used in the Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
7.1"Cause" shall mean, with respect to the Participant, "Cause" as defined in
such Participant's employment, consulting or similar agreement with the Company
or any of its Subsidiaries if

7

--------------------------------------------------------------------------------



such an agreement exists and contains a definition of Cause or, if no such
agreement exists or such agreement does not contain a definition of Cause, then
Cause shall mean (a) commission of any felony or an act of moral turpitude; (b)
engaging in an act of dishonesty or willful misconduct; (c) material breach of
the Participant's obligations hereunder or under any agreement entered into
between the Participant and the Company or any of its Subsidiaries or
Affiliates; (d) material breach of the Company's policies or procedures,
including but not limited to the Company's Code of Ethics or any of the Key
Policies of Realogy Corporation; or (e) the Participant's willful failure to
substantially perform his or her duties as an employee of the Company or any
Subsidiary or Affiliate (other than any such failure resulting from incapacity
due to physical or mental illness). A termination will not be for "Cause"
pursuant to clause (b), (c), (d) or (e), to the extent such conduct is curable,
unless the Company shall have notified the Participant in writing describing
such conduct and the Participant shall have failed to cure such conduct within
ten (10) business days after the receipt of such written notice.
7.2A "Change in Control" shall mean the occurrence of any of the following
events:
(a)An acquisition of any voting securities of the Company (the "Voting
Securities") by any "Person" (as the term person is used for purposes of Section
13(d) or 14(d) of the Exchange Act), immediately after which such Person has (i)
"Beneficial Ownership" (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the Company's then-outstanding Voting Securities or (ii) the power to elect a
majority of the Board; provided, however, that in determining whether a Change
in Control has occurred pursuant to this Section 7.2(a), an acquisition of
Shares or Voting Securities by the Company or any corporation or other Person of
which a majority of its voting power or its voting equity securities or equity
interest is owned, directly or indirectly, by the Company (a "Related Entity")
shall not constitute a Change in Control; or
(b)The consummation of a merger, consolidation or reorganization of, with or
into the Company or in which securities of the Company are issued (a "Merger"),
if immediately following the Merger, any Person has (i) Beneficial Ownership of
more than fifty percent (50%) of the combined voting power of the Company's
then-outstanding Voting Securities or (ii) the power to elect a majority of the
Board; or
(c)The sale or other disposition of all or substantially all of the assets of
the Company to any Person, other than (i) a transfer to a Related Entity or (ii)
the distribution to the Company's stockholders of the stock of a Related Entity
or any other assets.
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
In addition, for each Award that constitutes deferred compensation under Section
409A of the Code, solely to the extent required to avoid the imposition of
additional taxes and penalties under Section 409A of the Code, a Change in
Control shall be deemed to have occurred under the Plan with respect to such
Award only if a change in the ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company shall
also be deemed to have occurred under Section 409A of the Code. Consistent with
the terms of this Section 7.2, the Administrator shall have full and final
authority to determine conclusively whether a Change in Control of the Company
has

8

--------------------------------------------------------------------------------



occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto.
7.3"Disability" shall mean a condition such that an individual would be
considered disabled for the purposes of Section 409(A) of the Code.
7.4"Good Reason" shall mean, with respect to the Participant, "Good Reason" as
defined in such Participant's employment, consulting or similar agreement with
the Company or any of its Subsidiaries if such an agreement exists and contains
a definition of Good Reason (or a term of like import, such as "constructive
discharge") or, if no such agreement exists or such agreement does not contain a
definition of Good Reason (or a term of like import, such as "constructive
discharge"), then Good Reason shall mean (a) a reduction of the Participant's
annual base salary (but not including any diminution related to a broader
compensation reduction that is not limited to any particular employee or
executive) or (b) a required relocation of the Participant's primary work
location to a location more than fifty (50) miles from the Participant's current
primary work location; provided, however, that such reduction or relocation in
clauses (a) and (b) above shall not constitute Good Reason unless the
Participant shall have notified the Company in writing describing such reduction
or required relocation within thirty (30) business days of its initial
occurrence and then only if the Company shall have failed to cure such reduction
or required relocation within thirty (30) business days after the Company's
receipt of such written notice.
7.5"Retirement" shall mean Separation from Service (as defined in Section 409A
of the Code) with the Company and all Affiliates (other than for Cause) after
attaining eligibility for Retirement. A Participant attains eligibility for
Retirement upon the earlier of (a) age 65 or (b) age 55 with at least ten (10)
whole years of service with the Company and all Affiliates.



9